 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrank N. Smith Associates,Inc. and Keuka Construc-tion CorporationandFingerLakesand VicinityDistrictCouncil of Carpenters of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOand Local No.700 of the Seneca andVicinityDistrictCouncil of Carpenters, of theUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO.Cases3-CA-4325 and3-CA-4345November 16, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYSmith Associates, Inc., herein called Associates, and KeukaConstruction Corporation, herein called Keuka, are a singleentity. The issue on jurisdiction concerns the self-imposedjurisdiction requirements set up by the Board in order todetermine whether an employer is engaged in commercewithin the meaning of the National Labor Relations Act, asamended (29 U.S.C. Sec. 151,et seq.),herein called the Act.It, in turn, breaks down into questions: (a) as to whetherAssociates by itself is such an employer; (b) whether Keukaitself is such an employer; and (c) whether Associates andKeuka together as a single entity meet the jurisdictionrequirements.Case 3-CA-4325 began with the filing of a charge onDecember 7, 1970, by Finger Lakes and Vicinity DistrictCouncil of Carpenters of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, hereincalledCarpenters, against Associates and Keuka. Basedupon the charge, the General Counsel of the Board, hereinOn July13, 1971, TrialExaminer George L. Powellissued the attached Decision in this proceeding.Thereafter,the General Counsel and the ChargingParties each filed exceptions and a supporting brief,and Respondents filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the parties'exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopthis recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.calledGeneral Counsel, through the Acting RegionalDirector for the ThirdRegion ofthe Board,issued acomplaint on February 19, 1971, alleging that Associatesand Keuka had violatedSection 8(a)(1) and (5) of the Act.The charge in Case 3-CA-4345 was filed on January 8,1971, against Associates and Keuka by Local 700 of theSenecaand Vicinity District Council of Carpenters of theUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO, herein called Local 700, and the complaintbased thereon was issued March 5, 1971, by the sameActing Director, above,alleging violationsof the samesection of the Act.On March 5, 1971, an order was issued consolidating thecasesfor hearing.Associates conducts its labor policies under collective-bargainingagreementswith the Carpenters and Local 700,but Keukaobservesno contract,never in namehaving beena party to the agreements. Charging Parties and theGeneral Counsel contend that Keuka is bound by theAssociates' contracts because it and Associates, in fact, area single employer, and employees of Keuka are'accretionsto the bargainingunitsin the contracts with Associates.Upon consideration of the entire record, including oralargument and the -briefs filed with me, and specificallyupon my observation of the'witnessesas they testifiedbefore me,' I find,for the reasonshereinafter set forth, that1 In adopting the Trial Examiner's dismissal of the complaint, we notethat the issues posed are sumlar to those we recently considered andthe General Counsel has failed to establish by a preponder-thatresolved inGerace Construction, Inc and Helger Constructionance of the evidence that Respondent violated the Act ascompany, Inc,193 NLRB No 91.- enumerated in the complaint because Associates andTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L. PowELL, Trial Examiner: These cases weretried beforeme inthe Court House of Steuben County,Corning, New York, on May 5 and 6, 1971. The GeneralCounsel argued orally and he and Respondent, after anextension of time, filed briefs with me on June 11, 1971.The broadissueslitigatedwere two in number: (1)Whether the National Labor Relations Board, herein calledthe Board, has jurisdiction; and (2) whether Frank N.Keuka are not a single entity and Keuka therefore is notbound by Associates' contracts. Accordingly, I willrecommend that the complaint be dismissed in its entirety.FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THEEMPLOYERFrank N. Smith Associates, Inc., herein called Associates,is a New York State corporation engaged in the buildingand repair of commercial and industrial buildings at itsprincipal place of business at 196West Sixth Street,Corning, New York.1Cf.Bishop and Malco,Inc,159 NLRB 1159, 1161.194 NLRB No. 34 FRANK N. SMITH ASSOCIATES213Until withdrawing from "all multi-employer collectivebargaining negotiations with ... [Chemung Valley Build-ersAssociation, Inc.]" on March 17, 1971, Associates hadbeen a member of the association and considers itselfbound by the existing collective-bargaining agreement withLocal 700 expiring May 31, 1972. Associates also considersitself bound by an agreement between the Carpenters andtheBuildingEmployers'TradesAssociation, Inc., ofAuburn, New York, the Geneva Builders and TradesAssociation, Inc., of Geneva, New York, and the Ithaca-Cortland Builders Exchange of Ithaca, New York, having aterm from July 1, 1970, to May 31, 1972.Associates purchased $312,870.34 worth of materials inthe 12-month period ending December 31, 1970, of whichsum, $19,806.08 worth was purchased directly from outsideNew York State. During the same period, Associatesreceived $51,449.16 for goods and services performed forNew York Telephone Company,2 a nonretail enterprisecoming within the $50,000 outflow standard or a publicutilitywhich meets the Board's jurisdictional standards.Additionally Associates received for four jobs performedby it, including its subcontractors, for Pleasant Valley WineCo.,a part of Taylor Wine Co., Inc.,3 $266,779.70,$391,978.76, $19,424, and $6,090.4 These sums representjobs performed and value of contracts performed betweenJanuary 1, 1970, and March 3, 1971. As revealed inemployment, hereinafter set forth, Associates had 632 manweeks of employment in the months of August throughDecember 1970 as compared with only 80 man weeks ofemployment in the first 2 months of 1971. This clearlyshows that the great bulk of employment and theconcomitant value of services performed took place incalendar 1970 for the four figures above of some$684,272.46.Accordingly more than $100,000 worth ofgoods and services were performed in 1970 by Associatesfor Taylor Wine Co., Inc., an enterprise coming within the$50,000 outflow jurisdictional standard of the Board andthe Board has jurisdiction over Associates.Jonesboro GrainDrying Cooperative,110 NLRB 481, 484, as modified byWhippany Motor Co.115 NLRB 52.Keuka Construction Corporation, herein called Keuka, isa New York State corporation engaged in the building andconstruction of commercial, industrial, and residentialbuildings at its principal place of business at 196 West SixthStreet, Corning, New York. Originally incorporated in 1966itwas dissolved in December 1969 but was reincorporatedin September 1970 to get a contract job with PleasantValleyWine.5Keuka purchased materials valued at$166,943.73 in the period September 1, 1970, to March 1,1971, of which sum $797.25 was purchased directly fromoutside New York State. From September to May 1970,Keuka billed one customer, Pleasant Valley Wine, $219,685for materials bought for and services rendered .6 As notedabove, Pleasant ValleyWine is a part of Taylor WineCompany and is engaged in interstate commerce within theBoard's jurisdictional standards. As Keuka received morethan $100,000 worth of goods and services performed for anenterprise [PleasantValleyWine ] coming within the$50,000 outflow standard of the Board, Keuka meets theBoard's jurisdictional standard in the category referred toby the Board as the "indirect outflow" standard.JonesboroGrain Drying Cooperative,110 NLRB 481, 484, as modifiedbyWhippanyMotor Co.,115 NLRB 52 (1956). See alsoVogue Craft,111 NLRB 220, andThe Plastic Molding Co.,Inc.110 NLRB 2137.II.THE LABOR ORGANIZATIONSI also find as true the admitted allegations in paragraphsIV of bothcomplaints that theUnions are labororganizations within the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESAs noted earlier,Associates is performing undercollective-bargainingagreementsinvolving both Local 700and the Carpenters. Keuka, on the other hand, is not partyto any collective-bargainingagreementsand operates anopen shop. If Keuka is a part of Associates its employeesare accretions to the unit of Associates and it should befollowing the collective-bargaining agreementsof Associ-atesand its failure to do so results in Associates' breachingits agreementsand also violating Section 8(a)(5) and (1) oftheAct byunilateralmodification of the collective-bargainingagreements.The question to be resolved iswhether, under thecircumstances,Keuka and Associatesare an integrated enterpriseor a singleentity.Frank N.Smith isthe president of both Associates andKeuka and owns between 70 percent and 75 percent of thestock of each. He credibly and forthrightly testified thatKeuka was reincorporated in September 1970 in order tonegotiate for or bid on jobs asan openshop. These werejobs which Associates were not given a chance to bid onbecause of its high union carpenter-labor costs.The remaining 30 percent to 25 percent of the stock ofeach corporation is owned equally by three persons, DanielMcLaughlin, Arlone Kosty, and Franklin Freeborn, whoare, respectively, vice president, secretary, and treasurer ofeach corporation.Labor relations at the higher level are handled by Smithfor Associates and by Daniel McLaughlin for Keuka, withday-to-dayproblems handled by the respective jobsuperintendent of each.The following breakdown details the categories undereach corporation for comparison:2Mr. Smith testified that 1/3 of this $51,449.16 was for servicesperformed by subcontractors. As the subcontractor was performing forAssociatesand notthe telephone company the whole amount received isthe value of the services performed by Associates.Vogue Craft,111 NLRB220.3 I take judicial notice of Standard & Poor's Corporation Records,Cumulative News for April-May, 1971, p. 5138, reporting that TaylorWine Co, Inc. is a New York corporationengaged inmaking and selling(nationally)wines under the brand name of Taylor and Great Western,and that in calendar year 1970 its sales of wines exceeded $34 million.Finally I notice that thePleasantValley Wine Co. is a part of Taylor WineCo, Inc4These jobs are set out in G.C. Exh 25Frank N Smith credibly testified that Keuka was reorganized in orderto bid on.jobs without union labor. See G C. Exh. 2.6 Forty percent of the $219,685 was the approximate value of Keuka'ssubcontractors. 214DECISIONS OF NATIONALLABOR RELATIONS BOARDCategoryAssociatesKeuka1.Job SuperintendentsPaul McLaughlinDonald Knowles(Supervisors)Robert YoungGordon LilleyClifford EllisonJames HogueMartin Nee2.HiresHas no office forceforce but paysAssociates for itsshareof expenses.Daniel McLaughlinhires job super-intendents and hiresemployees from jobapplications.Does not advertiseforAdvertises for help.for help.3.OfficeOwns the building.Uses sameoffice andpays prorata share,also has office athome of Daniel McLaughlin.4.Interchange ofNone, except onceEmployeesPaul McLaughlinworked 2 weeksfor Keuda forwhich Keuka paidAssociates.!/5.6.None, except once JobSuperintendent and helperdid smallamountof phonebooth installation forAssociates which in turnpaid Keuka.Job EstimatingSmith with Franklin Freeborn assisting,estimates jobs for both Associates and Keuka.Pay ChecksPrepared for both by Mrs. Negri (employee of8years) but separate payroll for each signedfor both corporationsby Mrs.Kosty(employeeof 16 years).All Associates employeesAll Keukaemployeesare not on Associateson payroll forpayroll.Keuka.7.AccountantMichael A. Carnevale acts for both and is paidseparately.Mrs. Kosty, hiresoffice girls.Smith hires jobsuperintendents.Unionsrefer car-penters to jobsthey report in toJob Superintend-ents.Union representsNo craft categoryand refers themand employees workto Associates.across craft linesEmploys otherNo union. Not hiredcraftsmen also.from Associates norsolicited from Associatesbut hired from jobapplications.From testimony of General Counsel's witness, Ellison, partiallycorroborated by Smith, it seems that in August 1970 before Keukawas reincorporated two employees of Associates laid out batterboards for a building in Pleasant Valley Wine which Associatesdid not build,8.Carpenters FRANK N. SMITH ASSOCIATESCategoryAssociatesKeuka9.ConstructionActivity10.EquipmentCommercial andIndustrial.Work obtained bybids.Party to collec-tive bargainingagreements'withCarpenters andLocal 700 inrespective areassince 1966.High lift tractor,power tools,scaffolding,constructionproject tools,four trucksand insurance.Smaller Costcommercial,industrial and resi-dential.Negotiated jobs.Performs in samegeographical workarea as Associatessince 1966, but neverhad collective bar-gainingagreements.Doesno bidding forjobs.Rents from Associates andother on hourly chargewhenneeded.Pays pro rata foroffice equipment.215Rents equipment toKeuka and to otherswhen available.Owns office equipment.11.VacationsMrs. Kosty handlesJob superintendentsvacation forwith Danieloffice help.McLaughlin.Job, superintendentsSmith not involved.with Smith handlefor Associates'carpenters.12.TelephoneSeparate directorySeparatedirectorylisting andlisting and phonephone number.number13.AdvertisingSeparate adver-Separateadvertisingtising forand advertises foremployees.employees.14.Books and RecordsKept separate.Kept separate.15.Clients ReferralNone to eachNone to each other.other.16.Competition onNoneNoneBids17.CreditHas own lineHas own line ofof credit.credit from bank.18.Chemung ValleyMemberNon MemberEmployersAssociation19.Directors MeetingsSeparate fromSeparate fromKeukaAssociates. 216CategoryDECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociatesKeuka20.Salaries of Smith,Paid byAsso-Pays Associates forD. McLaughlin,ciates.their servicesFreeborn andwhen given.Kosty.21.Number of EmployeesEmployees of thisThere are no craftCorporation aredivisions ofseparated intoemployees here.crafts.Week endingAllCarpentersAll8/4/7053208/11/7049198/18/7050198/25/7050199/1/7051199/8/7041179/15170391679/22/70361689/29/703616910/6/7029101210/13/702481710/20/702271910/27/702172311/3/701652411/10/70'1852411/17/701542411/24/701442512/1/701862812/8/701653112/15/701233912/22/701133512/29/70113351/5/71113361/12/71113351/19/71113361/26/71113332/2/71113312/9/71103302/16/7193302/23/726130Arnold Johnson, business manager and secretary-treasur-Keuka were members of the Corning local, a different local.er of the Carpenters since 1954, admitted that Smith refusedRoger Strauss was called as a witness by the Generalto discuss Keuka employees with him and that none of theCounsel. He testified on cross-examination that while hemembers of the Carpenters went to work for Keuka after-did carpentry work at Associates his work at Keuka was notbeing laid off by Associates. Those that went to work forrestricted to that, but at Keuka he did different work, i.e., FRANK N. SMITH ASSOCIATES217mason work, ironworkers' work, and laborers' work as wellas carpentry.He testified that George Heath, GordonLilley, and six or seven former employees he knew atAssociates also did this multicraft type work at Keuka. Noone solicited him to go to work for Keuka. He filled out anapplication for work there and was hired. He would go tothe same address (196 West Sixth Street) for Keuka as forAssociates occasionally to pick up a work order. He kepthis tools in his pickup truck when he worked for Associatesand when he worked for Keuka. It is clear from thetestimony that no employees weresolicitedto changeemployment from Associates to Keuka nor weretransferredfrom Associates to Keuka or weremovedfrom Associatespayroll to the payroll of Keuka. Rather, any employeedesiring work at Keuka first filled out a work application atKeuka and was hired if work was available.Charles B. Wilhelm, business representative of Local No.700, testified that he asked Smith in October 1970 if he wasreactivatingKeuka and was told that Keuka would be"structured separately" and "financed separately" fromAssociates, and the employees would be paid "what theywere worth." Smith refused to discuss Keuka employeeswith Wilhelm. Later on near the end of October or first partofNovember 1970 Wilhelm again asked Smith aboutKeuka but Smith again refused to discuss that corporation.Discussion and ConclusionsJohnson, the business manager of the Carpenters,maintains that Keuka is bound in the Carpenters' contractwith the Building Employers' Traders Association (GC Exh.3) in accordance with article IV, section 15.7 As theemployers in this collective-bargaining contract are legalentities, the entity (corporation) itself would have to "ownand/or control" Keuka in order to qualify under article IV,section 15. The facts above show that Associates does notown and/or control Keuka and Keuka is not part of theAssociatesCorporation as, for example, a wholly orpartially owned subsidiary corporation would be. Rather,Keuka is a separate entity albeit owned and controlled bythe same officers and directors of Associates.The question to be decided here is whether Associatesand Keuka are a single employer in the view of the Board ineffectuating the purposes of the Act. The theory of theGeneralCounsel in his complaint is that the twocorporations are a single entity. Both the General Counseland Respondent set out in their briefs the four factorsweighed by the Board in deciding whether sufficientintegration exists to treat separate concerns as a singleemployer in exercising jurisdiction. The General Counseland Respondent then proceed to use the Board's tests forjurisdiction in the instant case where the issue is whetheremployees of Keuka are an accretion to the unit ofemployees of Associates and accordingly are covered in thecollective-bargaining agreements or whether by virtue ofbeing a single entity Associates 'is making unilateral7Article IV, section 15 . - "Me provisions of this Agreement shallapply to and bind any construction company or construction corporationowned and/or controlled by the employers at the time of the execution of"this Agreement or during the effective term thereof."8The same result applies to the unit of employees represented by theCarpenters (GC Exh. 3). However, instead of the doctrine of accretion, thechanges in its contract in violation of its obligation tobargain in good faith. I believe that before using these testsfor asserting jurisdiction, assuming without now decidingthat they do apply in this area, I should first consider thetheory of accretion and see if Keuka's employees wouldeven belong in the unit of carpenters under Associates ifKeuka and Associates were a single employer.AccretionAssociates has many employees 'but only recognizesLocal No. 700 "for its employees employed as JourneymanCarpenters, Carpenters Apprentices, Carpenters Foremen,Journeymen Millwrights, Millwright Foremen, and Mill-wright Apprentices, Pile driver Foremen and Carpenter andMillwrightGeneral Foremen." See section 1.2 of theAgreement and Working Rules between the BuildingTradesEmployersDivisionof the Chemung ValleyBuilders Association, Inc. and Local No. 700 of the Senecaand Vicinity District Council of Carpenters of the UnitedBrotherhood of Carpenters and Joiners of America,Effective: June 1, 1969. Expiration:May 31, 1972. (GCExh. 4). Who represents other than carpenter employees ofAssociates is unknown but the above lists shows that thecarpenter employees of Associates are only about one thirdof the total number. Possibly other craftsmen are likewiseindividually represented by their craft unions.On the other hand, the evidence discloses that Keuka hasno craft divisions in its complement of employees with eachemployee doing the work customarily done by othercraftsmen, such as masons, ironworkers, and laborers. Inother words, Keuka does not have a unit of carpenters asdoesAssociates.For Local No. 700 to claim all theemployees of Keuka under the theory of accretion, the unitwould end up being inappropriate and Local No. 700 wouldbe representing employees not in its unit. Other craftunions, if any, would have the same claim. Accordingly,under these circumstances I find Keuka's employees cannotbe added to Local No. 700's unit of Associates' employees.8Single EmployersInMarineWelding and Repair Works, et al,174 NLRB661, dated February 20, 1969, and cited as authority by theGeneral Counsel in his brief, the Board affirmed TrialExaminerHerzelH.E.Plaine in his handling ofjurisdiction. Judge Plaine had this to say:Under the tests for "single employer" developed bythe Board,21st Annual Report NLRB(1956) 14-15,restated and approved inSakrete of Northern Californiav.N.LR.B.,332 F.2d 902, 905-908 (C.A. 9,1964), cert.denied 379 U.S. 961, and by the Supreme Court inRadio and TV, etc., Union 1264 v. Broadcast Service ofMobile,380U.S. 255-256 (1965), the question iswhether the four corporations [involved in the case] aresufficiently integrated to consider the business of alltogether in applying the standards of the Act. Thetheory of the General Counsel rightly isbasedupon aunilateralchange inthe agreement made by Associatesin violationof its obligation to bargainin good faithas articleII, section 3 requires the employer to assign certainprescribed work to carpenters. General Counsel's brief claims this theoryand it will be disposedof in the followingcategory "Single Employers. 218DECISIONSOF NATIONALprincipal factors weighed in deciding that sufficientintegration exists include the extent of (1) interrelationof operations, (2) centralized control of labor relations,(3) common management, and (4) common ownershipor financial control.While none of the factors has beenheld to be controlling, stress has been laid upon the firstthree factors to show operational integration, particu-larly centralized control of labor relations.[Sakrete,supra.]On April 12, 1971, inN.L.R.B. v.Welcome-AmericanFertilizer Co.,443 F.2d 19, the same Circuit Court as inSakrete,above affirmed the use of the four criteria,reversing the Board only in its application of the facts to thefactors.ConclusionIt is evident from the foregoing recital that the twocorporations do not constitute a single integrated enterpriseand a single employer within the meaning of the Act.Rather, I find that each corporation is a separate andindependent entity and the Associates' contracts have noapplication to Keuka.The facts inMarineWeldingare vastly different fromthose here. There the four enterprises "grew" to handledifferent facets of the total business. Judge Plaine found allof the four factors to be present inMarine Welding.Hefound specifically:The two Williamsons and Williams are the owners,officers, and active managers of the four corporations,in control of their labor relations subject to the suprememanagement and labor relations control of PresidentBillWilliamson. All four companies occupy a singlecombined principal office at the waterfront.The major business of the companies originates at theMarine Welding docks where shipbuilding and repair isdone. The supporting specialty work performed by theother three companies in fabricating, repairing, machin-ing, or supplying parts and materials, is either broughtto their shops from the Marine Welding docks or isperformed at the Marine Welding docks or on the waterby employees of the three companies. In turn, MarineWelding employees who perform the bulk of theirshipbuilding and repair functions at the docks or on thewater, occasionally do their work at the shops and withthe equipment of the other three companies. Theemployees of all four companies, or a lesser combina-tion of them, frequently work on the same shipbuildingor repair project, often simultaneously and sometimesside-by-side.The employees share the tools andequipment provided by one or the other of thecompanies. In addition to the temporary assignments ofsome employees to the shops of one or more of the othercompanies, a few of the employees have been perma-nent transfers from shop to another.The employees occupy two basic locations, one at thewaterfront and the other a short distance away in town,with employees and materials moving to and from eachlocation. At the in-town location, the shops are side-by-LABOR RELATIONS BOARDside,and the employees share common toolroom,timeclock, locker, and toilet facilities. At the waterfrontlocation, while the two shops there are a short distanceapart, the Williamson Engine employees spend almosthalf of their working time on the Marine Welding docksand the Marine Welding employees spend some of theirtime in the Williamson Engine shop. All of theemployees in all four corporations have the same hours,the same vacation, medical, and life insurance benefits,and are covered by workmen's compensation whenworking landside and by Jones Act insurance whenworking waterside.From the foregoing, it is evident that the fourcompanies are closely integrated in their functioningand are operated for all practical purposes as fourdivisions of one company. The Respondent is a singleemployer under the Act.As distinguished fromMarine Welding,the four ownersof Associates and Keuka do not participate in the activemanagement of the two corporations on a daily basis, laborrelations is vested in separate persons (separate superin-tendents for each corporation and Smith and McLaughlinrespectively at the higher level), common work facilities arenot shared as the work projects are geographicallyseparated and identifiable, and employees do not workback and forth nor do they work together on the sameproject .9The General Counsel also cited, as favorable for hisposition,Senco, Inc.177 NLRB No. 102, (1969). However,inSenco,themanufacturingdone by the four corporationswas functionally integratedThe controlling owner distribut-ed work among the firms (the Keuka work at PleasantValleywasn't even available to Associates).Monthlyrentals for the lease of machines and equipment betweencorporations, unlike the instant cases, were never paid.Rent, unlike the case here, was only occasionally paid.Checks of one corporation were used to pay for medicalservices rendered to another corporation's employees andfor the latter's want ads. One corporation did not requireinvoices from others who had performed work for it. Lastly,an officer of the four corporations promoted the affiliationof two corporations with a rival union. These facts areconsiderably different from the instant case.Finally, the General Counsel cited the case ofJ.HowardJenks d/b/a Glendora Plumbing,165NLRB No. 1. Butagain, factually the case is not similar to the instant case.Associates has not phased out any of its operations. Keukawas in existence (albeit, another form) in 1966 to theknowledge of the carpenters (Wilhelm testified, "I askedMr. Smith if he was, in fact, reforming, reactivating theKeuka Construction Company"). When active, Keuka didcommercial, industrial, and residential work as it was doingat the time of trial. Unlike the service department ofGlendora,Keuka was never a party to labor contracts whichwere executed by Smith, Langhans & McLaughlin orAssociates. There are no elements of discrimination in theinstant case.Keuka is not a successor oralter egotoAssociates as was Service toGlendora'sservice department.9The two isolated events are insignificant when viewed in the context of$300,000 worth of business for Keuka.over $1 million worth of construction business for Associates and over FRANK N. SMITH ASSOCIATES219Keuka did not embark upon new construction for thefirst time as a subcontractor on projectsbid byAssociates.Keuka and Associates are not run on a day-to-day basisby the counterpart of Howard Jenks.Keuka does not havefreeaccess to Associates equip-ment;Keuka must rentand payfor it when used at marketprices.Keuka and Associates do not have a common telephonenor do the employees report to the same place of work anduse a common entrance,but rather go to their separate jobs.Keuka does not service Associates'clients. It doescontract with some clients where Associates was shut out orforeclosed from further work.Associates continues in being as a viable firm withsignificantly larger projects and sales than Keuka.I conclude that Keuka was deliberately incorporated in1970 to operate as a single employer(and it so qualifiesunder Board law)in an area of business not available toAssociates.No effort has been made to have KeukaperformAssociates'work nor is there any antiunionmotivation such as there is in"run-away shop"type cases.Accordingly, Associates' contracts do not extend to Keuka.that Associates'collective-bargaining agreements have noapplication to Keuka,I find that the General Counsel hasfailed to prove his case that Associates violated Section8(a)(5) and (1) of the Act by not requiring Keuka to followthe terms of the collective-bargaining agreements, and Ishall recommend that the complaint be dismissed in itsentirety.CONCLUSIONS OF LAW1.Associates and Keuka are separate employers withinthe meaning of Section2(2) of the Act,and are engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.The Carpenters and Local 700are labor organiza-tions within the meaning of Section 2(5) of the Act.3.The General Counsel has not established by apreponderance of the evidence that Associates or Keukahas violated the Act as set out in the complaint.Upon the foregoing findings of fact and conclusions oflaw, and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:THE REMEDYHaving found that Associates and Keuka are separateand independent entities and not a single employer andORDERThe complaint is dismissed in its entirety.